                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            Case No. 19-cv-22181-BLOOM/Louis

BRIDGEWATER PRODUCTS, INC.,

       Plaintiff,

v.

PENSKE TRUCK LEASING and
HSBC MORTGAGE CORP.,

      Defendants.
__________________________________/

                                   ORDER OF DISMISSAL

       THIS CAUSE is before the Court upon a sua sponte review of the record. On May 29,

2019, Paul Bridgewater on behalf of Plaintiff Bridgewater Products Inc., filed a complaint,

purporting to proceed pro se. See ECF No. [1]. Because Plaintiff is a professional corporation, it

“cannot appear pro se, and must be represented by counsel.” Palazzo v. Gulf Oil Corp., 764 F.2d

1381, 1385 (11th Cir. 1985) (citations omitted). No representation has been made that Paul

Bridgewater is an attorney serving as Plaintiff’s counsel who may appear before the Court.

Accordingly, it is ORDERED AND ADJUDGED as follows:

           1. The Complaint, ECF No. [1], is DISMISSED WITHOUT PREJUDICE.

           2. Plaintiff’s Application to Proceed In Forma Pauperis, ECF No. [3], is DENIED

               AS MOOT.

           3. The Clerk of Court is directed to CLOSE this case.

       DONE AND ORDERED in Chambers at Miami, Florida, on May 29, 2019.




                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE
                                 Case No. 19-cv-22181-BLOOM/Louis

Copies to:

Bridgewater Products, Inc.
14261 NW 23rd Place
Opa-Locka, FL 33054




                             2
